ORDER
PER CURIAM.
A jury convicted defendant, Tamara Roberts, of possession of cocaine, § 195.202 RSMo Cum Supp.1990. The trial court sentenced defendant to three years imprisonment. On appeal defendant’s sole point alleges the court erred in giving MAI-CR3d 302.04 because it unconstitutionally diminishes the meaning of proof beyond a reasonable doubt. Both the Supreme Court of Missouri and this court have upheld the language in question. State v. Reese, 795 S.W.2d 69, 74-5 (Mo. banc 1990), cert, denied, — U.S. -, 111 S.Ct. 1025, 112 L.Ed.2d 1106 (1991); State v. Trust, 817 S.W.2d 528 (Mo.App.1991). Defendant’s point is denied. An extended opinion would serve no jurisprudential purpose. The judgment of conviction is affirmed. Rule 30.25(b).